Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (US 2016/0036128).
Regarding claims 1-2, Werner discloses in Figures 7A-7B, an antenna module comprising: 
a multilayer substrate (11b, 12b, 13b) having a first main surface and a second main surface opposite to each other; 
a patch antenna provided on a side of the first main surface of the multilayer substrate and configured with a radiation electrode (11a) and a ground electrode (12a); 
a first filter (16); and 
a second filter (16) different from the first filter,
 wherein the patch antenna (11a, 12a) has a first feed point (15) and a second feed point (15) provided at different positions in the radiation electrode (12a), the first feed point (15) is electrically connected to the first filter, the second feed point (15) is electrically connected to the second filter (16), and the first filter (15) and the second filter (15) are provided in the multilayer substrate;
wherein a direction of a polarized wave formed by the first feed point (15) and a direction of a polarized wave formed by the second feed point (15) are different from each other. 

Regarding claims 3-6, as applied to claims 1 and 2, Werner discloses in Figures 7A and 7B,
wherein pass bands of the first filter (16) and the second filter (16) at least partially overlap, and each radio frequency signal of a plurality of radio frequency signals in the same frequency band is fed to the first feed point and the second feed point respectively;
wherein in a plan view of the multilayer substrate (11b, 12b, 13b), the patch antenna (11a, 12a) and the first filter (16) at least partially overlap each other, and the patch antenna (11a, 12a) and the second filter (16) at least partially overlap each other.
Regarding claims 7-11, as applied to claims 1-3, the combination of Werner and Barks discloses 
wherein in a plan view of the multilayer substrate (11b, 12b, 13b), the patch antenna, the first filter, and the radio frequency circuit element at least partially overlap one another, and the patch 
wherein in a cross-sectional view of the multilayer substrate (11b, 12b, 13b), the first filter (16) and the second filter (16) are provided between the patch antenna (11a, 12a) and the radio frequency circuit element (102, Figure 6A of Barks). 
Regarding claims 12-13, as applied to claims 1-2, Werner discloses in Figures 7A-7B, 
wherein in a plan view of the multilayer substrate (11b, 12b, 13b), the first filter (16) is provided in one region of two regions substantially symmetrical with respect to a center of the radiation electrode or a line passing through the center of the radiation electrode, and the second filter (16) is provided in the other region. 
Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (US 2016/0036128) in view of Taniguchi (US 2003/0214368).
Regarding claims 14-15, Werner discloses every feature of claimed invention as expressly recited in claims 1-2, except for a ground conductor provided between the first filter and the second filter.
Taniguchi discloses in Figure 1, a ground conductor (via C1) provided between the first filter (11) and the second filter (12).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the filters of Werner with the filters having a ground conductor between as taught by Taniguchi for matching and optimize the radiation characteristic of the antenna. Therefore to employ having the ground conductor as claimed invention would have been obvious to person skill in the art.
Regarding claims 16-17, as applied to claim 1, Taniguchi discloses in Figure 1, 
wherein the first filter (11) and the second filter (12) are electromagnetically coupled to each other; wherein the first filter (11) and the second filter (12) are LC filters.
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (US 2016/0036128).
Regarding claim 18, Werner discloses every feature of claimed invention as expressly recited in claim 1, except for a plurality of sets of the patch antenna, the first filter, and the second filter, wherein the plurality of patch antennas is arranged in a matrix shape in or on the multilayer substrate. 
However, such difference is not patentable. It is a common practice and well known in the art a plurality of sets of the patch antenna, the first filter, and the second filter arranged in a matrix shape in or on the multilayer substrate for achieving higher antenna’s gain. Therefore to employ having the plurality of sets of the patch antenna, the first filter, and the second filter as claimed invention would have been obvious to person skill in the art.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (US 2016/0036128) in view of Ishiwata et al (US 2018/0098324).
Regarding claims 19-20, as applied to claims 1-2, Barks discloses in Figure 6A, wherein the radio frequency circuit element (102) is an RFIC.
Werner and Barks does not disclose a communication device comprising: a baseband IC (BBIC), wherein the RFIC configured to perform at least one of a signal processing of a transmission system for up-converting a signal inputted from the BBIC and outputting the up-converted signal to the patch antenna, or a signal processing of a reception system for down-converting a radio frequency signal inputted from the patch antenna and outputting the down-converted signal to the BBIC. 
Ishiwata discloses in Figure 1, a communication device comprising: a baseband IC (BBIC) (20), wherein the RFIC (23) configured to perform at least one of a signal processing of a transmission system for up-converting a signal inputted from the BBIC and outputting the up-converted signal to the patch antenna, or a signal processing of a reception system for down-converting a radio frequency signal inputted from the patch antenna and outputting the down-converted signal to the BBIC.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.